SUPERIOR COURT
                                       OF THE
                               STATE OF DELAWARE

VIVIAN L. MEDINILLA                                     LEONARD L. W ILLIAMS JUSTICE CENTER
                Judge                                   500 NORTH KING STREET, SUITE 10400
                                                               WILMINGTON, DE 19801-3733
                                                                 TELEPHONE (302) 255-0626


                                 December 22, 2020

Timothy E. Lengkeek, Esquire                       Christopher Viceconte, Esquire
1000 North King Street                             300 Delaware Avenue
Wilmington, DE 19801                               Suite 1015
                                                   Wilmington, DE 19801

                                                   Lisa C. McLaughlin, Esquire
                                                   1200 North Broom Street
                                                   Wilmington, DE 19806


      Re:   Crystian Ramirez, Individually, and as Representative of the Estate
            of Karla Arteaga, et al vs. Cooper Tire & Rubber Company, et al.
            C.A. No.: N19C-11-230 VLM

Dear Counsel:

       As discussed following oral arguments on December 17, 2020, for the reasons
that follow, Plaintiff’s Motion to Dismiss is GRANTED, without prejudice, with
conditions further outlined below.

                        I.   Factual and Procedural Background
       On November 22, 2017, surviving Plaintiff was involved in a serious motor
vehicle accident in Sumter County, Alabama that resulted in the death of his ten-
year-old daughter and her grandmother. The accident allegedly occurred when the
passenger-side rear tire of the 2004 Chevrolet Colorado failed and caused the driver
to lose control of the vehicle and the vehicle to roll over. He brings his claims
individually and on their behalf.
      The tire that allegedly failed was designed, manufactured, and sold by Cooper
Tire & Rubber Company (Defendant). General Motors (GM) has assumed
responsibility and liability for any claims arising from defects from the 2004
Chevrolet Colorado. Nearly two years after the accident, Plaintiffs retained counsel
to pursue any potential claims. With the Statute of Limitations fast approaching,
Plaintiffs’ counsel filed this current action in Delaware on November 19, 2020,
against Defendant and GM.
      In 2020, Covid-19 hit. Though cases proceeded, they did so slowly.
Following a scheduling conference with this Court on July 28, 2020, Plaintiffs’
counsel learned in August that the tire at the subject of the suit was manufactured in
Georgia, and that their vehicle was marketed/sold in Georgia.
       Though counsel engaged in a Meet and Confer after August 2020, Plaintiffs
did not notify Defendant or GM of their intent to file this litigation in Georgia.
Instead, Defendant propounded discovery and the parties focused on reaching an
agreement related to the protocol for their experts’ inspections of the tire. Unable to
agree or obtain the requested materials, Defendant filed a Motion to Compel Private
Custodial Testing and Inspection of Tire and Wheel Evidence on October 13. On
October 27, Defendant filed two additional Motions to Compel further responses to
interrogatories and requests for production of documents.
       Oral argument was set for November 10, 2020, on the three motions. After
Plaintiffs failed to respond, the Court extended a courtesy call on November 6, at
which time Plaintiffs indicated via email that because they intended to voluntarily
dismiss this action without prejudice, no response would be forthcoming, and no
hearing would be required. Defendant objected to Plaintiffs’ response and requested
the Court rule on its motions.
      On November 10, this Court conducted a hearing on Defendant’s Motions to
Compel where Plaintiffs again presented their desire to dismiss the Delaware action
in order to file in Georgia. Defendant again opposed Plaintiffs’ position in the
absence of a formal application and asked this Court to grant the three Motions to
Compel, as unopposed. The Court stayed its decision on Defendant’s Motions to
Compel in light of Plaintiff’s representations and requested Plaintiffs follow
procedural protocol. On November 17, 2020, Plaintiffs filed this Motion to Dismiss
without prejudice. On December 11, 2020, Defendant responded in opposition.
That same day GM also responded stating it took no position on the matter. Oral
arguments were heard on December 17. The matter is ripe for review.
                                  II.     Standard of Review
       Under Superior Court Rule 41, “an action shall not be dismissed at the
plaintiff’s instance save upon order of the Court and upon such terms and conditions
as the Court deems proper.” 1 The decision to grant the motion is left to the sound
discretion of the Court. 2 In exercising its discretion, the Court must act in a way as
to “secure substantial justice to both parties.” 3 To defeat a motion, a defendant must
show “plain legal prejudice.”4 “It is not a bar to a court-granted dismissal that the
plaintiff may obtain some tactical advantage thereby.” 5
                                   III.    Party Contentions
       Plaintiffs argue that dismissal will not cause Defendant or GM to suffer plain
legal prejudice,6 where efforts and expenses will not be wasted,7 the suit is relatively
young,8 and there exists a reasonable reason for requesting dismissal. 9 During oral
arguments, it became clear to the Court that Defendant does not argue it will suffer
plain legal prejudice if the Court grants dismissal. Rather, it seeks an award of
attorney fees and costs it claims were avoidable or will be duplicative because of
Plaintiffs’ delay in prosecuting the claims or notifying its intent to file in Georgia.10
In addition, it seeks certain conditions should the Court grant the relief sought.11 GM
takes no position in the matter, disputing only Plaintiffs’ representations of certain
case law regarding jurisdiction. 12




1
  DEL. SUPER. CT. CIV. R. 41(a)(2).
2
  In re Marriott Hotel Props. II Ltd. P’ship Unitholders Litig., 1997 WL 589028, at *6 (Del. Ch.
Sept. 17, 1997).
3
  Id. (quoting Draper v. Gardner Defined Plan Trust, 625 A.2d, 859, 863 (Del. 1993)) (internal
quotations omitted).
4
  Draper, 625 A.2d at 863.
5
  In re Marriot Hotel Props. II, 1997 WL 589028, at *6.
6
  Plaintiffs Motion to Dismiss, D.I. 62, at 6 [hereinafter Plaintiffs’ Motion].
7
  Id.
8
  Id. at 7.
9
  Id. at 8.
10
   Defendant’s Response in Opposition to Plaintiff’s Motion to Dismiss, D.I. 69, at 3 [hereinafter
Defendant’s Response].
11
   Id. at 7.
12
   See GM’s Response to Plaintiff’s Motion to Dismiss, D.I. 70.
                                         IV.     Discussion
      When considering whether plain legal prejudice would occur to a defendant
by the granting of a motion to voluntarily dismiss an action, a Court should look to
a number of factors. 13 These factors include:
               (1) the defendants’ effort and expense in preparation for trial;
               (2) excessive delay and lack of diligence on the part of the plaintiff in
               prosecuting the action;
               (3) insufficient explanation for the need to take a dismissal; and
               (4) the fact that a motion for summary judgment has been filed by the
               defendant.14

       Here, the fourth factor is not implicated and where Defendant conceded during
oral argument that it likely cannot establish plain legal prejudice, the Court conducts
the analysis only because it serves to determine what, if any, award or conditions
may be imposed should the Court grant the requested relief.

       A.      Defendant’s Effort and Expense
       Defendant claims it has invested a substantial amount of time and effort which
will be wasted by dismissal. 15 This is not so. The action was filed in November of
2019 and Defendant has expended the usual time and effort in both written discovery
and subpoenaing third-party records.16 It has filed three Motions to Compel,17 and
fifteen different record subpoenas in three different states, four of which are still
outstanding. 18 Though the parties are in the discovery process, such engagement in
motion practice and routine discovery is not enough to show plain legal prejudice. 19
Where Plaintiff concedes the discoverable materials may be used in Georgia,
Defendant has not shown that its expense and efforts have been “wasted” in
obtaining the discovery.20 Therefore, this factor weighs in favor of granting
Plaintiffs’ Motion.



13
   Draper, 625 A.2d at 863-64.
14
   Id. at 864 (citing Pace v. Southern Express Co., 409 F.2d 331, 334 (7th Cir. 1969)).
15
   Plaintiffs’ Motion, at 6.
16
   Defendant’s Response, at 5-6.
17
   Id. at 5.
18
   Id. at 6-7.
19
   See In re Marriott Hotel Props II, 1997 WL 589028, at *7; Draper, 625 A.2d at 864.
20
   See In re Marriott Hotel Props II, 1997 WL 589028, at *7 (“[D]efendants must show that they
have invested a substantial amount of time and effort which will be wasted by a dismissal . . . .”).
       B.     Excessive Delay and Lack of Diligence
       Much ado was presented regarding alleged delays and Plaintiffs’ justification
for how it has proceeded to prosecute its claims to date. 21 The record establishes
Plaintiffs filed suit within days of retaining counsel, actively tracked down records
necessary to ascertain ownership and service history of the tire/vehicle at issue, and
the parties have worked through an initial round of discovery and joint inspection of
the vehicle. 22
       Though the parties disagree as to how they went about obtaining the
vehicle/tire history, this Court need not reconcile these issues. There is nothing in
the record to suggest Plaintiffs failed to move the case forward. That Defendants
may have proceeded differently does not establish that Plaintiffs were dilatory. This
case is approximately one year old, in infancy stages in an unprecedented year.
Where the impact of COVID-19 has caused across-the-board delays and obstacles
to most judicial proceedings, any delay here in obtaining records or a tire number
will not be charged against Plaintiffs. As such, this factor weighs in favor of granting
the motion.
       C.     Reasonable Explanation for Dismissal
       In deciding whether Plaintiffs’ explanation is reasonable, Courts look to see
whether a plaintiff is seeking to avoid an adverse trial result and whether all
jurisdictional factors were known at the time of filing. 23 When suit was filed in
Delaware, factors such as where the 2004 Chevy had been sold, manufactured, or
serviced were unknown. Due to the condition and placement of the tire, similar
factors were also not immediately available to Plaintiffs. With light shed on the
vehicle/tire, all roads lead to Georgia. Since the only pending matters are
Defendant’s two non-dispositive and unopposed motions to compel discovery, it is
clear that Plaintiffs are not seeking to avoid an adverse trial result. In addition,
Plaintiffs reached an agreement as to the third motion. This factor weighs in favor
of granting the motion.
       D.     Plaintiffs’ Delay in Filing the Dismissal Motion
       Defendant’s final argument against dismissal focuses on Plaintiffs’ failure to
notify Defendant in August 2020 of its intent to remove the case to Georgia, instead


21
   Plaintiffs’ Motion, at 7-8.
22
   Id.
23
   In re Walt Disney Co. Derivative Litig., 1997 WL 118402, at *4 (Del. Ch. Mar. 13, 1997);
AT&T Wireless Servs., Inc. v. Fed. Ins. Co., 2005 WL 2155695, at *4 (Del. Super. Aug. 18,
2005).
proceeding with the Delaware litigation and waiting until November to raise the
issue before the Court. 24
      The Court accepts Plaintiffs’ explanation that in August and the months that
followed, counsel did not take a position until they determines the legal significance
of Georgia’s relevance to their litigation, and the procedural mechanism required to
remove the case from here to Georgia. 25
       After consideration of the aforementioned factors, the Court finds that
Plaintiffs have established a basis for dismissal. Under Superior Court Rule 41, the
Court may condition dismissal on such terms and conditions as it deems
appropriate.26
     Accordingly, Plaintiff’s Motion to Dismiss is GRANTED, without
prejudice with the following conditions:
              (1) Attorney fees and costs: Within 30 days of this Order, Defendant
              shall submit an affidavit to the Court containing fees and costs it
              considers duplicative and/or necessitated by Plaintiffs’ alleged delay in
              filing their Motion to Dismiss. Upon submission from Defendant, the
              Court will consider whether an award is appropriate based on what has
              already been presented on the record. No further argument is required.

              (2) Outstanding Motions to Compel: Where the parties have reached
              an agreement as to Defendant’s Motion to Compel Private Custodial
              Testing and Inspection of Tire and Wheel Evidence, this motion is
              MOOT. As to the other two pending motions regarding production of
              documents and responses to interrogatories, the Motions to Compel are
              GRANTED, as unopposed.

              (3) Postponement of dismissal: Dismissal shall be postponed until
              there is full compliance as to Defendant’s four remaining outstanding
              subpoenas. Defendant will notify the Court upon receipt of the
              subpoenaed materials at which time Plaintiffs will file a form of Order
              to effectively voluntarily dismiss its claims in Delaware, without
              prejudice.

24
   Defendant’s Response, at 4.
25
   The Court also accepts Plaintiff’s counsel’s explanation during oral arguments on November
10, 2020, that he had been occupied with the 2020 Presidential Election in his home state, which
had consumed much of his time.
26
   DEL. SUPER. CT. CIV. R. 41(a)(2).
  (4) Discovery materials: Any discovery material obtained in
  Delaware shall be available to Defendant or GM in Georgia, absent any
  statutory or evidentiary provisions prohibiting such use under Georgia
  law.
IT IS SO ORDERED.
                                        /s/ Vivian L. Medinilla_______
                                        Vivian L. Medinilla
                                        Judge